Programming implementation of the 10th European Development Fund (debate)
The next item is the report by Mrs Carlotti, on behalf of the Committee on Development, on the implementation of the programming of the 10th European Development Fund.
rapporteur. - (FR) Madam President, development assistance has been in the headlines in recent days, although unfortunately for all the wrong reasons.
In 2007, EU aid fell for the first time since 2000. This is an appalling political message that we are sending out to the countries and peoples of the South, at a time when the most fragile of them are being hit by the food crisis.
Parliament supports the Commission, supports you, Commissioner, in reiterating the commitment of the EU at the European Summit in Brussels and insisting on a tight schedule. We have a twofold responsibility in terms of international solidarity: first, keeping our word, and second, the guarantee that our aid will make a tangible and effective contribution towards combating poverty. This is what is at stake in the implementation of the 10th EDF and almost EUR 22.7 billion over the next six years. I believe that the EU has a major weapon here for tackling poverty and building a fairer world.
This is why we are extremely concerned by the delays in the ratification process. Granted, the Commission has committed to the continuity of funding, at least temporarily, but the situation could very quickly become untenable for the most fragile African countries.
Our first priority for the 10th EDF is democratic scrutiny. Democratic scrutiny of the European Parliament, first of all, with the budgetisation of the EDF - and this time I hope that we will not miss the deadline for the review of the financial perspectives in 2010 - and democratic scrutiny of national parliaments, with a reinforced capacity-building programme.
We would also like education and health to be priority action areas and to be allocated 20% of EDF funds. However, there are only plans to grant allocate 6.1% of aid to these areas, and even this figure has fallen compared with the 9th EDF. The Commission says that it will achieve the 20% target through budgetary support, and we take it at its word.
The report also underlines shortcomings in terms of the gender dimension, which is not currently an area of action in its own right. We need to reopen this debate in consultation with our ACP partners, their parliaments and civil society, during the mid-term review in 2010.
As for budgetary support, I personally have always believed that this was a good instrument, provided of course that it respects democracy, good governance and coordination between donors. Since we believe that budgetary support must serve the Millennium Development Goals, we are encouraging the Commission to go down this path with its MDG contracts.
For the new incentive tranche proposed in the 10th EDF, of course we say yes to a good governance 'premium', but no to a governance profile, which would primarily reflect the interests of the North. I would like to talk about the fight against terrorism, immigration, etc.
We will also be vigilant on the question of EPA funding. Here too, the EU and the Member States have made a commitment: an additional EUR 2 billion in aid for trade between now and 2010. However, it seems that this EUR 2 billion has melted away and that the Commission is already planning to finance EPAs from integrated regional programmes. It must clarify its intentions on this subject, because EDF funds, as far as we are concerned, should not be used as a reward for signing an EPA.
The report makes a number of other points, although I do not have time to go into these. I will just mention two others before finishing. Firstly, the African Peace Facility. Obviously we must support the efforts of the African Union for peace and the prevention of conflict on the continent, but I believe that this instrument comes under the CFSP, and so must be financed from CFSP funds.
In terms of co-financing, the report calls for an initial tangible application, i.e. the creation of a 'pan-African development fund', jointly funded by the EDF and the neighbourhood instrument.
This is more or less the content of my report, for better or worse.
Mr Michel, you recently said that 'we are the first generation that can face up to extreme poverty and state with genuine conviction: we have the money, the medicines and the science to end poverty. The question is, do we have the will?' Well, on this point, Mr Michel, Parliament is right behind you.
member of the Commission. - (FR) Madam President, rapporteur, ladies and gentlemen, first of all, I would like to thank and congratulate you for this excellent report, which has given me an opportunity to express myself to you on points of mutual interest.
I would also like to say that I am pleased with the similarities between the viewpoints of our institutions, as exemplified by this report. It is clear that the overarching aim of our actions is first and foremost the fight against poverty in the context of the Millennium Development Goals.
In this sense, the 10th European Development Fund, which is about to be launched, is the first real opportunity for the European Union to deploy the European consensus and agenda on the efficiency of aid. Firstly, the amount. The budget has significantly increased, from EUR 17.9 billion for the 9th EDF to EUR 22.6 billion for the 10th EDF.
I am also delighted to inform you that, for the first time in the EDF's history and so since European cooperation began, the Commission has been able to commit all remaining balances from previous EDFs at 31 January 2007, without a single euro being lost due to the sunset clause imposed by Member States on the 9th EDF, as the report asks.
In the meantime, nearly all country strategies of the 10th EDF have been completed. So far, 58 strategy papers have been forwarded to the EDF Committee, 14 are expected between now and next June and plans for their implementation are already under way.
On its ratification by the ACP, the 10th EDF could be rolled out immediately and without any hangover from the past, while its implementation cycle could be aligned with the previous budgetary cycle. This is just the first step, and I will continue to campaign, as you do, for full budgetisation of the EDF.
Your support is also vital for us to be able, once and for all, to shift cooperation with ACP countries away from an intergovernmental approach and to integrate it fully into the Community budget and codecision procedures.
Budgetisation will also satisfy your demands, which I fully endorse, for full democratic scrutiny of the EDF.
We have already agreed on the principle that strategy papers must be automatically forwarded to the Joint Parliamentary Assembly. Clearly this is not enough; I have already instructed our delegations to send country strategy papers to members of national parliaments and I am also personally committed to raising awareness in our partner countries so that they can involve their national parliaments in monitoring Community cooperation. A first meeting with the Ghanaian government looks set to take place, although as you know, the last-minute change to my calendar - in other words the SADEC Summit on Zimbabwe, which I have just come back from - forced me to postpone it.
I am convinced that the main advantage of the country strategies prepared by ACP countries in the programming of their national budgets for the 10th EDF lies in the fact that they have made governance the focus of our mutual relations. This is why, when the 10th EDF funds were allocated, we decided to introduce a governance-related incentive tranche of almost EUR 3 billion. This is not, as someone mistakenly said, another form of conditionality, but a premium allocated based on the relevance, realism and ambition of the governance plans drawn up by our partners.
In the interests of autonomy and transparency, governance plans are annexed to the strategy papers and are therefore accessible to everyone. Similarly, criteria such as appropriation, effectiveness and focus on results have led me to call for greater use of budgetary support than in conventional projects.
45% of our aid for ACP countries will be allocated out of national budgets, both as budgetary support for specific sectors and as general budgetary support. I would like to take this opportunity to clarify some points of the report, which seem to have arisen from a misunderstanding.
The report criticises the lack of funding for the health and education sectors. This is long-standing quarrel between the European Parliament and the Commission, I know. I can only repeat that the eradication of poverty and the achievement of the MDGs cannot happen solely through direct aid for the health and education sectors. Obviously, a significant proportion of general or sectoral budgetary support, when it is allocated, will be used to pay wages, for example of teachers, to build health clinics and to provide social services. I am convinced that at least 20%, or 6% in total, has been qualified and directly indicated. Obviously the rest will come from direct or sectoral aid, although I promise to try to quantify and prove this.
By the way, obviously we do not have the right to choose sectors for our partners; it is up to them to choose these. Choices are also made based on bilateral aid. Many countries choose health or education for example, but it is a good question and so I will try to objectify it and give you the results.
Finally, you are right about the gender dimension. I am the first person to recognise the role of women in development and the need to promote this role. However, yet again, in the interests of efficiency, Parliament, the Council and the Commission have been forced to recognise, with the adoption of the European consensus, that gender issues, taking into account their implications, have a cross-disciplinary dimension and that they must therefore be integrated into all relevant aid programmes, preferably within the limited framework of a particular sector.
Where you do have my full support is where you commented on EDF funding for the African Peace Facility; no one can deny the evident links between development and security. Nevertheless, financing for peacekeeping actions should not be classed as development or deducted from development resources.
Therefore, in principle, you are right. Unfortunately, you know how these things work. I think that it is absolutely crucial to lay the emphasis, as you are doing, on national parliaments, to structure and institutionalise consultation with governments and to increase the role of civil society while building its capacity and representativeness so that it can become a driver of development and democratic openness.
Thank you for this report, which I promise I will put to good use and from which I will undeniably draw inspiration.
on behalf of the PPE-DE group. - (SL) Rooting out poverty within the millennium development framework is a huge and demanding task. It includes not only tasks from the social sphere, but also a wider spectrum of topics that enable the human race to develop sustainably. Efficient utilisation of the 10th European Development Fund can substantially contribute to realisation of this objective.
I agree with the rapporteur that education and healthcare are two of the basic areas involved in improving the quality of life of the poorest populations. We must adequately increase the share of funds assigned to these two areas in the European Union's development assistance, including also the 10th European Development Fund.
However, at a time of global challenges such as climate change, this is not enough. Nowadays, in parallel with economic growth and growth in GDP, greenhouse gas emissions are also growing. It is because of this, despite economic progress in other areas, that in some areas the wellbeing of the population is in decline. When we are designing all our development policies, we must define wellbeing within the framework of sustainable development. That is why it is important for the 10th European Development Fund to reflect the balance between the economic, social and environmental components.
Another area that I should like to mention is gender equality. Women in society have various roles, from concerns and responsibilities for the family's basic subsistence to passing on of knowledge and life patterns to their children. Frequently, however, women have no privileges, no possibility of becoming independent and making their own decisions, and do not have equal access to services. That is why I believe that ensuring equal opportunities is one of the fundamental horizontal - I repeat, horizontal - building blocks of any development policy.
Finally, I should like to say that a policy can be successful only if it obtains suitable support from the population, which is reflected through democratic and honest elections. In future, parliaments should play a much more important role in drawing up, controlling and implementing development policies - not just the European Parliament, but also Member State parliaments.
on behalf of the PSE Group. - (FR) Madam President, Commissioner, Mrs Carlotti, I would first of all like to congratulate you for the excellent work carried out in drafting this report, which was expertly done.
Apart from the reminder that it is now urgent to encourage our partners to ratify the 10th EDF, I would like to revisit some of the issues that, for us European Socialists, are essential in view of the current challenges facing the populations of the South; challenges that are tragically highlighted by the current food crisis.
Firstly, we need a better understanding of agriculture, which represents an inadequate proportion of the European Development Fund. As a reminder, 9 out of 78 countries in the 9th EDF, and only 8% of amounts allocated in the 10th EDF, covered agriculture and rural development initiatives.
There is also the late implementation of the increase announced by the Commission as part of its support for the development of agriculture in southern countries.
It is imperative that we monitor the coherence of our policies and those of the Member States compared with the priorities expressed in the 10th EDF, mainly in terms of the common agricultural policy, because no development policy can make sense while we continue to give with one hand what we take back with the other.
Another important question for us is of course the gender dimension, particularly as we are aware of the central role of women in development in most of these countries.
Finally, the need, as mentioned this morning during the budget discharge debate, for the budgetisation of the EDF, which until now has evaded any parliamentary scrutiny, even though it is a budget of EUR 22.6 billion - as you reminded us, Commissioner - and as it accounts for most of our development resources. This appeal is directed more at the Council than at the Commission, with whom we have reached an agreement on the subject.
Sorry, but I must underline what was said by my colleague Mrs Carlotti on the vigilance required so that the 10th EDF is not used as leverage or as a remedy for economic partnership agreements. Clearly this would not be responsible.
Madam President, ladies and gentlemen, the European Development Fund is celebrating the 50th anniversary of its creation. During this period it has become an important means of development cooperation with ACP countries, enhancing their economic and social development. During negotiations on the 10th EDF, the EU Member States have agreed on the importance of the Fund and the need to further encourage the development of the ACP countries along with increasing the Fund by EUR 10 billion compared with the 9th EDF. It would make the fight against poverty more efficient and allow us to continue with the implementation of the Millennium Development Goals.
I would like to highlight the fact that since 2008 the new EU Member States have started to contribute towards the 10th EDF budget. They are required to pay nearly EUR 820 million. However, the implementation of the 10th EDF has not yet begun, mainly because half of the ACP countries have failed to ratify the revised Cotonou Agreement. I would therefore like to encourage the ACP countries to ratify the revised Cotonou Agreement as soon as possible.
Prior to the ratification of the current financial initiative, discussions took place on the incorporation of the EDF into the EU budget, the main idea being that it would enhance the efficiency of its implementation. We are still awaiting a decision on this issue. I would also like to urge the EU to allocate a more substantial part of the EDF funds to health services and education. Since 2001 the EU budget has provided for 20% of aid to be allocated to primary health care and education, and this should be applied to the EDF too. In view of the EDF innovations, I would like to emphasise the encouragement of good management. Although it is not fully clear how it would be done at present, I support the incorporation of additional criteria - the liberalisation of markets, the fight against terrorism, commitments on weapons of mass destruction and the readmission of migrants. The implementation of these criteria would contribute to enhancing stability in the ACP countries.
on behalf of the UEN Group. - (PL) Madam President, programming implementation of the 10th European Development Fund in the period 2008-2013 is of considerable humanist and political significance. The aim of these programmes is to eliminate poverty and bring about social stability in partner countries and regions in the context of lasting development, especially in Africa. The efficacy of this aid established by the European Parliament, Member States and other donors, and assessed at many billions of euros, will be dependent on the proper designation of aims, the simplification of formal barriers, the harmonisation of actions and constant monitoring, part of which will be carried out by European institutions.
Aid in the economic sense should be linked to partnership agreements and should ensure development of the required infrastructure, enabling jobs to be created in the mining and processing industries and in agriculture. The sales market for products should be the European Union, with its lasting shortage of raw materials and certain products. Funds should be accompanied by logistical help to ensure their effective utilisation.
on behalf of the Verts/ALE Group. - (ES) Madam President, Commissioner, I would first of all like to congratulate Mrs Carlotti on this excellent report and say that when we are talking about the implementation of the agenda, we need to look at each country case by case, the real costs that they have to bear and their management.
It should not be forgotten that the EDF does not fall within the Commission's general financial aid, and therefore we can demand clear transparency and specific objectives for which this money is going to be used.
EUR 23 billion for five years and 78 countries is not enough for everything, therefore according to what was agreed in the Paris Declaration of 2005, bilateral agreements always have to be reached on projects, plans and strategies to be followed, and I stress 'bilateral agreements'.
Finally, even though we know that the general financial aid that is allocated to ACP countries is primarily focused on strategies to eradicate poverty, it would not be superfluous to ensure that the final objective of the EFD was the same.
(PL) Madam President, the implementation of the 10th European Development Fund in the period from 2008 to 2013 falls at a time of exceptionally important challenges for the European and world development agenda. We can identify at least a few of these: implementation of the newly adopted joint EU-Africa strategy; implementation of the Millennium Development Goals, which are envisaged - as we all remember - for 2015; implementation of new economic partnership agreements 'EPAs'; and the mid-term review of the financial perspective, set for 2009. Some particularly tough challenges are therefore facing us as far as programming, the introduction of new solutions and implementation of the 10th EDF are concerned.
In my view, the rapporteur, Mrs Carlotti, has made a splendid job of this task; she has properly captured and summarised the most important aims and the difficult issues that will be a challenge in the implementation of the European Development Fund. I would like to draw attention to the two issues that I consider to be of the highest importance.
The 10th European Development Fund envisages the disbursement of almost EUR 23 billion intended for cooperation with the poorest countries of the world. Properly utilised, the EDF can make a major contribution to the successful achievement of the Millennium Development Goals. For this reason, then, the absolute priority for our European perspective should be the first of the Millennium Development Goals - the eradication of extreme poverty and hunger. We must therefore ensure that the executive regulation does in fact concentrate on the implementation of this aim, giving it priority over the other social aims. The other aims are important, but we should keep a constant eye on the priority of eradicating extreme poverty.
Secondly, in order to increase the cohesion, transparency and efficiency of European development cooperation, the EDF should be included in the EU budget. The question of including the EDF in the budget should be discussed during a review of the financial perspective. I am aware that some Member States are afraid of this solution, but from the viewpoint of the Committee on Development, and probably that of the European Parliament as a whole, there is no doubt that this would be beneficial for European development policy.
(SK) Ladies and gentlemen, meeting the President of the Pan-African Parliament, Mrs Gertrude Mongella, in the European Parliament made a very powerful impression on me.
During the meeting in the European Parliament, Mrs Gertrude Mongella said the following: 'Europe plays an important role in Africa. Europe's presence in Africa has a long history, both positive and negative. Europe has the technology; Europe has the resources; Europe is developing its scientific knowledge. Europe can play an important role. What is more, Europe cannot afford to exist without Africa.'
I believe that the 10th European Development Fund (2008-2013) is an important instrument in terms of fulfilling the political obligations of the EU and its Member States to provide development assistance. This is why I call on the EU Member States and the ACP countries that have not yet ratified the Internal Agreement and the Amended Cotonou Agreement to do so, in the hope that the fund can become operational as soon as possible.
member of the Commission. - (FR) Madam President, I am going to be very brief because I did not realise, but basically I already answered a number of questions in my initial speech.
I would like to go back to a point that was criticised by Mrs Carlotti - a very fair criticism, of course - which is that, at a time when we have never before faced so many challenges in terms of development, it should be said that our Member States are reducing their development assistance. In actual fact, we are going to lose EUR 1 700 000 000 - the first time that there has been a decrease. This is a huge sum. Imagine what it might be spent on in terms of hospitals, doctors and teachers for developing countries. Therefore, what the European Council is proposing, Mrs Carlotti, is that each Member State should at least confirm the commitment that it assumed, if you remember, in 2005, and agree to produce a transitional plan illustrating how they can reach the target set for 2010 and 2015. It is my belief that they will then be pinned down by the commitments they assumed publicly.
The second thing, Mr Hutchinson, is that you are right about the percentages. I would just like to say that, for agriculture and rural development, the 9th EDF was EUR 650 million and the 10th EDF is EUR 1 billion 250 million. It is an increase in absolute terms rather than percentage terms, you are right. Secondly, four countries chose agriculture originally, whereas now there are 25. However, this is not enough, it is still not ambitious enough, and we really had to lobby hard to get some countries to agree to this approach.
In terms of the EPAs, we always have an exchange of views on this subject whenever we meet. However, it is very late now, and this has taken the edge off my enthusiasm for the subject. Despite this, I would simply like to confirm something that you will like. I have always said that those countries which do not sign an EPA clearly will not be penalised from a financial point of view, and that obviously the two things were unrelated. In no way will we use the budget or its implementation as pressure or as a form of blackmail to get them to sign an EPA. We have always said this, and this will not change.
In terms of ratification, I think that it was Mrs Budreikaité who raised this point. Today, all EU Member States have ratified. There are five partner countries which still have to ratify. I hope that this will be done by the end of the month, so that it can all start in June.
I would like to restate my belief that the budgetisation of the European Development Fund would without a doubt allow us to be much more efficient, to have democratic scrutiny, to have involvement in and ownership of this development policy, as we do with other policies. In my opinion, this would offer a much greater scope for action, responsiveness, legitimacy and credibility. I hope that we can make those Member States which are still opposed see sense.
rapporteur. - (FR) Thank you everyone for this debate and for staying so late. Thank you, Commissioner. I would like to say that, on official development assistance, Parliament is right behind you. I read your comments in the press; I know that it took courage to say certain things.
However, I would like to go back to two points. Firstly, the incentive tranche. As you know, a great deal of uncertainty surrounds this instrument. The decision-making process is not very clear. There is no scrutiny and no information for the European Parliament or the JPA, or for national parliaments, and as I said earlier, there are certain criteria in the governance profiles which cause us a problem. I will not repeat myself, but I think that this ambiguity would only be removed by only external control outside the Commission, i.e. scrutiny by the European Parliament, by national parliaments and by the JPA of how and under what conditions the incentive tranche is paid. I also think that this scrutiny should explicitly form part of the implementation of the EDF.
On regional integration and the EPAs, personally I think that EPA financing must be additional to EDF funding. I heard what you said about this. However, we need clarification regarding the division of funds, integrated regional programmes, between regions and between ACP countries. We believe you when you say that there is no new conditionality, but we need this type of assurance and precision. In any case, thank you very much for staying so late.
(Applause)
The debate is closed.
The vote will take place on Wednesday at 11.30 a.m.
Written statements (Rule 142)
in writing. - (FR) The 10th EDF provides a long-term framework for cooperation and development of the EU with ACP countries. It stands at EUR 22.7 billion for the period 2008-2013 and is designed to help some of the world's poorest and most vulnerable countries. For this fund, which is the financial arm of European development policy, to be effective, we must go further than the asymmetrical contribution of Member States and integrate it into the Community budget. The budgetisation of European aid would in fact offer certain advantages, since assistance for ACP countries would be subject to the same programming and management rules as the EU's other instruments for external action, thereby strengthening the coherence, transparency, effectiveness and democratic control of development cooperation. We must overcome the idea of 'historic ties' between certain Member States and overseas countries and territories, and make Africa and development a priority of the EU as a whole. If the EU wants these policies and programmes to be efficient, then it must continue modernising its external aid and include the EDF within the Community budget from 2009.